Exhibit 99.2 Blue Gem Enterprise, Inc. Pro Forma Consolidated Financial Statements Blue Gem Title Beverage Pro Forma Pro Forma Enterprise, Inc. Distribution, Inc. Adjustments Consolidated Cash and equivalents - Accounts receivable, net Inventory Other current assets - Property and equipment - Other assets - Goodwill and other intangibles - - (a) (b) ) TOTAL ASSETS Accounts payable and accrued liabilities Due from affiliates (c) ) TOTAL LIABILITIES ) Common Stock (a) (b) ) Preferred stock - - (a) Additional paid-in capital - (a) Accumulated deficit ) ) (b) ) Contra equity, due from affiliate ) - (c) - TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY SALES COSTS OF GOOD SOLD GROSS PROFIT - OPERATING EXPENSES - NET LOSS ) ) (b) ) BEGINNING ACCUMULATED DEFICIT ) ) (b) ) ENDING ACCUMULATED DEFICIT ) ) (b) ) BASIC LOSS PER SHARE ) ) ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING (a) Issuance of 20,000,000 common shares at a value of $0.03 per share and 1,000 preferred shares at a value of $2,400 per share (b) Elimination of share capital and retained earnings of Title Beverage Distribution, Inc. (c) Elimination of intercompany loan balances As of and for the year ended May 31, 2010 As of and for the three-month period ended July 31, 2010
